Siebecker, J.
The trial court keld as a matter of law tkat a tkresking mackine witk a steam-driven revolving cylinder witk steel teetk did not constitute a “place of employment” to perform labor witkin tke meaning of tke provisions of sec. 1636/, Stats. Tke original statute forming a part of tkis section is ck. 549, Laws of 1881, entitled “An act to regulate factories, workskops and otker places of employment.” Sec. 1 thereof regulated tke number of persons tkat might be employed in any “. . . suck factory, workskop or otker place of employment,” to be determined by tke board of kealtk. Sec. 2 provided tkat stationary vats, pans, etc., were to be surrounded witk proper safeguards, and tkat:
*359“All belting, shafting, gearing, hoists, fly-wheels, elevators and drums of manufacturing establishments so located as to be dangerous to employees when engaged in their ordinary duties shall be securely guarded or fenced so as to be safe to persons employed in any such place of employment.”
Sec. 3 prescribed penalties for failure to comply with the provisions of the act and provided, “. . . every day’s failure after the first conviction shall constitute a separate offense, after due notice by the state factory inspector.” This was amended in the revision of 1898 by changing the phraseology thereof; but the amendments did not affect the substance of the provisions as they existed, nor do the amendments indicate an intent to extend the provisions to include places of employment other than such places as were embraced in the existing statute. This is plainly indicated by the context of the law and the part prescribing the penalties for its violation. As to the last feature it was enacted:
“Any person or corporation which shall neglect for thirty days after the receipt of written notice from the state factory inspector to provide a suitable place for the persons employed by him to work in or who shall fail to make and maintain such safeguards as this section requires and as said inspector shall specify, . . .” shall forfeit the specified amount for each offense.
The provisions of see. 1636jj do not enlarge the scope of the provisions of the preceding section. This point was urged upon the court in the case of Schmitt v. Seefeld, 139 Wis. 459, 121 N. W. 136, and it was there held that sec. 1636jj does not modify the preceding one so as to enlarge its scope or meaning, and that this section refers only to such machinery as the preceding one embraces.
Erom a consideration of the statutes in all their parts, in the light of the manifest object of the regulation of places specifically enumerated therein and the duties imposed in relation thereto on boards of health and the factory inspector to secure effective enforcement of the statutes, it is apparent that the legislative intent was to protect the health and safety of *360employees employed in factories, workshops, and manufacturing establishments, and that the phrases in the statutes “or other place where labor is performed’-’ and “every place where persons are employed to perform labor,” in the connection they are used, were intended to embrace places of the same general character as those enumerated, and that the word “place” following the particular words describing the subjects to which the regulation is applied was not intended to extend to all places whatsoever where persons are employed to perform labor. The whole context of the statute suggests that the legislature thought of particular classes of places where employees are surrounded by conditions such as are described, namely, places which to some extent inclose the machinery and the employees, and that it was not intended that the regulation should include all places without restriction as to surrounding conditions and environment. We are of the opinion that the phrases “or other place where labor is performed” and “every place where persons are employed to perform labor” in this statute were not intended to include a threshing machine as a “place” within the meaning of this law. The plaintiff confessedly planted his rights to a recovery on these statutes and hence he has no case against the defendant.
By the Court. — The judgment appealed from is affirmed.